[DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                       ________________________                    FILED
                                                         U.S. COURT OF APPEALS
                              No. 05-15166                 ELEVENTH CIRCUIT
                                                               APRIL 25, 2006
                          Non-Argument Calendar
                                                            THOMAS K. KAHN
                        ________________________
                                                                  CLERK

                     D. C. Docket No. 05-20108-CR-PAS

UNITED STATES OF AMERICA,



                                                  Plaintiff-Appellee,

                                   versus

JOSE MANUEL VAZQUEZ,
a.k.a. Carlos Ernesto Gurri,

                                                  Defendant-Appellant.



                          _____________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                          _____________________

                               (April 25, 2006)

Before MARCUS, WILSON and PRYOR, Circuit Judges.

PER CURIAM:
      Robin J. Farnsworth, appointed counsel for Jose Manuel Vazquez in this

direct criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S,Ct.

1396, 18 L.Ed2d 493 (1967). Our independent review of the entire record reveals

that counsel*s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel*s motion to withdraw is GRANTED, and Vazquez*s conviction and

sentence are AFFIRMED.




                                          2